Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/13/2022.  Claims 1-20 have been presented for examination.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1) and Leen (Pub. No.: 2018/0012173 A1).
1) In regard to claim 1, Berezowski discloses the claimed mobile device (figs. 1 & 2: 30) for self-testing event devices of a building alarm system (fig. 1: 10), comprising:
a user interface (fig. 2: 36); 
a memory (note, it is inherent the mobile device has a memory); and
a processor (fig. 2: 32) configured to execute executable instructions stored in the memory to:
generate, a list of event devices of an alarm system that are available for testing (¶0017 and ¶0025);
provide a device selection tool that allows a user to select a number of event devices from the list of event devices (¶0017 and ¶0025); and
provide a self-test initiation tool that generates an initiation message that is to be sent to the selected number of event devices (¶0017 and ¶0025), wherein the mobile device includes a display (fig. 2: 38a).
Berezowski does not explicitly disclose the list of event devices available for testing is generated based on an inventory of a group of event devices, the inventory received from a gateway device and created by a control panel of the building alarm system, and the processor is configured to execute the instructions to display a status of a self-test process while the self-process is being executed.
However, Hosey discloses it has been known for an alarm test system to list event devices available for testing to be generated based on an inventory of a group of event devices, and the inventory received from a gateway device and created by a control panel of the building alarm system (¶0008).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Berezowski to receive the test devices from a control panel, as taught by Hosey.
One skilled in the art would be motivated to modify Berezowski as described above in order to control devices locally to insure the test results. 

Note, Berezowski suggest the mobile device display a status of the self-test process (¶0016 and ¶0029). Furthermore, Leen discloses it has been for a mobile device processor to be configured to execute instructions to display a status of a project process while the project is being executed (fig. 2 and ¶0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Berezowski to provide a status on the mobile device, as taught by Leen.
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a visual indication of the current status of the project to users.
 

2) In regard to claim 3 (dependent on claim 1), Berezowski, Hosey and Leen further disclose the mobile device of claim 1, wherein the processor is configured to execute the instructions to enable outputs of the selected number of event devices (¶0017 and ¶0025).

3) In regard to claim 5 (dependent on claim 1), Berezowski, Hosey and Leen further disclose the mobile device of claim 1, wherein the list of event devices includes event devices controlled by an alarm control panel and wherein the device selection tool allows a user to select all of the number of event devices of the alarm control panel with a single selection from the list of event devices (¶0017 and ¶0025).

4) In regard to claim 6 (dependent on claim 1), Berezowski, Hosey and Leen further disclose the mobile device of claim 1, wherein the list of event devices includes event devices controlled by multiple alarm control panels and wherein the device selection tool allows a user to select all of the number of event devices of one of the multiple alarm control panels with a single selection from the list of event devices (¶0017 and ¶0025).

5) In regard to claim 7 (dependent on claim 1), Berezowski, Hosey and Leen further disclose the mobile device of claim 1, wherein the processor is configured to execute instructions to display a status of a self-test process of each of multiple devices performing a self-test concurrently while the self-test process is being executed on at least one of the multiple devices (Leen ¶0017, ¶0023 and ¶0024).

6) In regard to claim 8 (dependent on claim 1), Berezowski, Hosey and Leen further disclose the mobile device of claim 1, wherein the status of the self-test (¶0016).

7) In regard to claim 9, Berezowski discloses the claimed system for self-testing event devices of a building alarm system (fig. 1: 10), comprising:
a number of event devices (fig. 1: 18);
a control panel (fig. 1: 12) to control the operation of the number of event devices (¶0013); and 
a mobile device (figs. 1 & 2: 30) for self-testing event devices of an alarm system (fig. 1: 10), comprising: 
a user interface (fig. 2: 36); 
a memory (note, it is inherent the mobile device has a memory); and
a processor (fig. 2: 32) configured to execute executable instructions stored in the memory to:
generate, a list of event devices of an alarm system that are available for testing (¶0017 and ¶0025);
providing a device selection tool that allows a user to select a number of event devices from the list of event devices (¶0017 and ¶0025); and
providing a self-test initiation tool that generates an initiation message that is to be sent to the selected number of event devices (¶0017 and ¶0025), and 
wherein the mobile device includes a display (fig. 2: 38a).
Berezowski does not explicitly disclose the list of event devices available for testing is generated based on an inventory of a group of event devices, the inventory received from a gateway device and created by a control panel of the building alarm system, and the processor is configured to execute the instructions to display a status of a self-test process while the self-process is being executed.
However, Hosey discloses it has been known for an alarm test system to list event devices available for testing to be generated based on an inventory of a group of event devices, and the inventory received from a gateway device and created by a control panel of the building alarm system (¶0008).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Berezowski to receive the test devices from a control panel, as taught by Hosey.
One skilled in the art would be motivated to modify Berezowski as described above in order to control devices locally to insure the test results. 

Note, Berezowski suggest the mobile device display a status of the self-test process (¶0016 and ¶0029). Furthermore, Leen discloses it has been for a mobile device processor to be configured to execute instructions to display a status of a project process while the project is being executed (fig. 2 and ¶0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Berezowski to provide a status on the mobile device, as taught by Leen.
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a visual indication of the current status of the project to users.

8) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Bouchard (Pub. No.: 2019/0378402 A1).
1) In regard to claim 2 (dependent on claim 1), Berezowski, Hosey and Leen disclose the mobile device of claim 1.
Berezowski, Hosey and Leen does not explicitly disclose the processor is configured to execute the instructions to disable outputs of the selected number of event devices.
However, Bouchard discloses it has been known for an alarm testing system processor to be configured to disable outputs of the selected number of event devices (¶0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Berezowski to disable the selected number of event devices, as taught by Bouchard.
One skilled in the art would be motivated to modify Berezowski as described above in order to avoid false alarms being generated in the testing zones, as taught by Bouchard (¶0007).
 
Claims 4, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Campion (Pub. No.: 2008/0084291 A1).
1) In regard to claim 4 (dependent on claim 1), Berezowski, Hosey and Leen disclose the mobile device of claim 1.
Berezowski, Hosey and Leen does not explicitly disclose the processor is configured to execute the instructions to: provide a self-test interruption tool that generates an interruption message that is to be sent to at least one of the selected number of event devices to pause or cancel a self-test initiated by the initiation message.
However, Campion discloses it has been known an alarm testing system processor to be configured to provide an interruption message that is to be sent to cancel a self-test initiated (¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Berezowski to cancel the initiated self-test, as taught by Campion.
One skilled in the art would be motivated to modify Berezowski as described above in order to insure the test is done correctly, as taught by Campion (¶0049).

2) In regard to claim 13 (dependent on claim 9), Berezowski, Hosey and Leen disclose the system of claim 9.
Berezowski, Hosey and Leen does not explicitly disclose the processor is configured to execute executable instructions stored in the memory to allow the user to select a type of event device displayed in the mobile device.
However, Campion discloses it has been known for a fire test system the ability to select a device to be displayed in a mobile device (fig. 8 and ¶0054). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Berezowski to display a selected device, as taught by Campion. 
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a user convenient visual indication on the selected device.

3) In regard to claim 14 (dependent on claim 13), Berezowski, Hosey, Leen and Campion further disclose the system of claim 13, wherein the user selects at least one type of the group of types including: all event devices of the alarm system, devices that have passed a self-test, devices that have failed a self-test, and devices that are currently in a self-test condition (Campion ¶0054).

4) In regard to claim 19 (dependent on claim 15), Berezowski, Hosey and Leen disclose the method of claim 15.
Berezowski, Hosey and Leen does not explicitly disclose generating via a mobile computing device, a list of event devices that failed a self-test.
However, Campion discloses it has been known for a testing method to allow a device to list event devices which failed a test (¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Berezowski to list failed devices, as taught by Campion. 
One skilled in the art would be motivated to modify Berezowski as described above in order to provide detailed information of the test results.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Bharadwaj (Pat. No.: 10,243,823 B1).
1) In regard to 10 (dependent on claim 9), Berezowski, Hosey and Leen disclose the system of claim 9.
Berezowski, Hosey and Leen does not explicitly disclose the status of the self-test process is presented by a comparison of a number of self-tests completed and a number of total self-tests to be completed.
However, Bharadwaj discloses a testing system may display a status of a number of tests completed and a number of total tests to be completed (col. 11, lines 53-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the display device of Bharadwaj to indicate the completion status of the test, as taught by Bharadwaj.
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a visual indication to a user of the progress of the test.
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Mahaffey (Pub. No.: 2011/0241872 A1).
1) In regard to claim 11 (dependent on claim 9), Berezowski, Hosey and Leen disclose the system of claim 9.
Berezowski, Hosey and Leen does not explicitly disclose the status of the self-test process is presented by an estimated time for completion.
However, Mahaffey discloses it has been known for a mobile device to display a status of an estimated time for completion (¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Berezowski to display an estimated time for completion, as taught by Mahaffey. 
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a convenient visual indication of the progress.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Kantake (Pub. No.: 2011/0115468 A1).
1) In regard to claim 12 (dependent on claim 9), Berezowski, Hosey and Leen disclose the system of claim 9.
Berezowski, Hosey and Leen does not explicitly disclose the status of the self-test process is presented by a number of passed tests and a number of failed tests.
However, Kantake discloses it has been known for a system to display a number of passed tests and a number of failed tests (¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Berezowski to display a status with passed tests and number of failed tests, as taught by Kantake.
One skilled in the art would be motivated to modify Kantake as described above in order to provide a convenient visual indication of the progress.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Fan (Pub. No.: 2016/0095049 A1).
1) In regard to claim 16 (dependent on claim 15), Berezowski, Hosey and Leen disclose the method of claim 15.
Berezowski, Hosey and Leen does not explicitly disclose the event devices are included in the list from highest signal strength to lowest signal strength.
However, Fan discloses it has been known to display on a list of devices from highest signal strength to lowest signal strength (¶0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Berezowski to display the signal strength of the devices, as taught by Fan.
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a user with a visual indication of the strength of devices located in the area.
 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Eichler (Pub. No.: 2018/0061217 A1).
1) In regard to claim 17 (dependent on claim 15), Berezowski, Hosey and Leen disclose the method of claim 15.
Berezowski, Hosey and Leen does not explicitly disclose a status of self-tests is displayed on a displayed of the mobile device and wherein the status is color coded based on a status of each self-test.
However, Eichler discloses it has been known for a method to disclose a status of self-tests is displayed on a displayed of the mobile device and wherein the status is color coded based on a status of each self-test (¶0089).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Berezowski display a color status of a testing result, as taught by Eichler
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a visual indication of a test result.
 
2) In regard to claim 18 (dependent on claim 17), Berezowski, Hosey, Leen and Eichler further disclose the method of claim 17, wherein the past, failed, and in process test results are presented on the display by different colors (Eichler ¶0089).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berezowski (Pub. No.: 2005/0128079 A1) in view of Hosey (Pub. No.: 2009/0184816 A1), Leen (Pub. No.: 2018/0012173 A1) and further in view of Piccolo (Pub. No.: 2014/0266676 A1).
1) In regard to claim 20 (dependent on claim 15), Berezowski, Hosey and Leen disclose the method of claim 15.
Berezowski, Hosey and Leen does not explicitly disclose the list of event devices that failed a self-test includes a description of the reason for the failure of the self-test.
However, Piccolo discloses it has been known to provide a description of the reason for the failed test devices (¶0029). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Berezowski to provide a description of the failed test, as taught by Piccolo.
One skilled in the art would be motivated to modify Berezowski as described above in order to provide a tester/inspector information as to why the device failed the test.

Response to Arguments
Applicant’s arguments, filed 10/13/2022, with respect to the rejection(s) of claims 1, 3, 5-9 and 15 regarding the rejection does not disclose a displaying a status of a process is persuasive, but are moot in view of the modified rejection.  The above rejection explicitly maps such claimed limitation with prior art reference teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684